Citation Nr: 1757648	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of ovarian hydrosalpinx.  

2.  Entitlement to service connection for left sciatica.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 28, 2009, to October 20, 2009.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager paperless claims file associated with the Veteran's claims.  

In February 2016, the Board remanded the claims of entitlement to service connection for residuals of ovarian hydrosalpinx and entitlement to service connection for a back disorder, to include sciatica, for additional evidentiary development.  During the appeal process, service connection was granted for back disorder, left sacroiliac joint strain.  A 10 percent rating was assigned, effective the date of the Veteran's claim - October 20, 2009.  The RO continued the denial of service connection for left sciatica, and that aspect of the previous claim remains on appeal.  The RO also denied service connection for residuals of ovarian hydrosalpinx.  The case has now been returned to the Board for further appellate consideration.  



FINDINGS OF FACT

1.  Residuals of ovarian hydrosalpinx are not demonstrated.  

2.  The Veteran does not have left sciatica.  


CONCLUSIONS OF LAW

1.  Residuals of ovarian hydrosalpinx were not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  Left sciatica was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by March 2010 and December 2013 letters.  
See 38 U.S.C. §§ 5102, 5103, 5013A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs) and all other pertinent treatment records.  This matter was remanded by the Board for further development in February 2016, to include updating the medical evidence on file and obtaining VA examinations and medical opinions pertaining to the Veteran's claims.  The RO retrieved updated medical records and scheduled the Veteran for VA examinations.  The requested examinations were conducted in June 2016.  Addendum reports from October 2016 were later added to the claims file.  These reports, in toto, adequately addressed the questions contained in the remand directives and provided factual and medical bases for the answers provided.  As such, the Board finds that the February 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the issues on appeal.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

As noted in the Board's February 2016 remand decision and repeated here for clarity, it was the Veteran's contentions that service connection was warranted for residuals of ovarian hydrosalpinx and for a back disorder, to include sciatica.  As already noted above, service connection has since been granted for a back disorder (left sacroiliac strain).  The RO specifically excluded sciatica from the grant of service connection.  In effect, the service connection claim for sciatica remains on appeal.  In statements of record, to include testimony provided at the October 2015 videoconference hearing, the Veteran asserted that she never had gynecological or back problems/sciatica until inservice training.  She said that she continued to be seen for ongoing infections associated with her ovarian hydrosalpinx and by numerous chiropractors for her back problems.  As to the VA examination conducted in 2010, she argued that it was inadequate to address the medical questions raised in this case.  

Review of the service treatment records (STRs) reflects that during the Veteran's short period of time in service, she complained on an ongoing basis (apparently beginning in August 2009) of abdominal and back/hip pain, to include sciatic type problems.  X-rays of the lumbosacral spine in August 2009 were normal as was a bone scan which showed no hip or pelvic conditions.  The STRs do show that ultrasound in September 2009 revealed evidence of a right ovarian hydrosalpinx.  The Veteran was separated due to her inability to complete basic combat training as a result of these conditions.  

The Veteran filed a claim for service connection in January 2010 alleging that her gynecological and back problems were of service origin.  A VA examination was conducted in April 2010.  Chronic disorders related to her inservice complaints were not diagnosed.  Thus, the RO denied the claims upon rating decision in May 2010 in that there was no evidence that she suffered from current conditions.  

At the 2010 hearing, the Veteran testified that she continues to receive treatment associated with her inservice complaints.  Specifically, she said that she had ongoing infections related to her ovarian hydrosalpinx.  Moreover, she said that she was infertile as a result of scarring that was due to her inservice ovarian problems.  She also testified that she continued to be seen by numerous chiropractors for her ongoing back complaints.  She expressed her dissatisfaction with the 2010 VA examination.  Moreover, she indicated that additional pertinent private records were available and would be submitted.  

Following the Board's February 2016 remand, additional private and VA records were added to the claims file.  These documents show post service treatment for back complaints by chiropractors.  As requested in the Board's remand decision, VA examinations were conducted in June 2016.  Upon VA gynecological examination, the Veteran reported a history of scar tissue on her fallopian tubes which created infertility.  She said that she went into basic training with two fallopian tubes and left with one due to history of ovarian hydrosalpinx, improperly treated.  She denied abdominal pain or any residual effects, but said that she would be unable to get pregnant.  She was on medication to regulate her hormone levels and had been since she was a teenager.  

The VA examiner noted that the Veteran had no current symptoms related to a gynecological condition.  Evaluations of the vulva, vagina, uterus, and cervix were normal.  It was noted that the 2010 ultrasound showed a retroverted uterus.  Otherwise, it was unremarkable.  Following evaluation, the VA examiner stated that there was no objective evidence for a chronic disability related to residuals of ovarian hydrosalpinx, to include infertility.  She further stated that the Veteran's enlistment examination showed that she used oral contraceptive pills (OCPs).  Throughout the STRs, she denied using any contraceptive method other than condoms.  The STRs documented missed menses.  She had two pregnancy tests during service which were both negative.  The Veteran self-reported that she used OCPs consistently since the age of 13.  The VA examiner noted that the medical record was inconsistent with the Veteran's self-report.  It was further noted that the Veteran was treated presumptively for cervicitis in September 2009 when abdominal examination was abnormal.  Kidneys, ureters, and bladder (KUB) X-ray was negative for any acute process.  Transvaginal ultrasound revealed ovarian hydrosalpinx with no evidence of tubo-ovarian abscess.  

The VA examiner noted that ovarian hydrosalpinx was a finding on ultrasound and not a diagnosis.  Further, she explained that according to the America Society of Reproductive Medicine, hydrosalpinx was generally caused by an old infection in the fallopian tubes which could be due to a sexually transmitted infection.  Most women had no symptoms other than infertility problems.  Hydrosalpinx was generally not the result of an acute infection as in the Veteran's case.  Evidence of an acute infection on ultrasound would reveal a tubo-ovarian abscess.  There was no such ultrasound finding here.  The examiner noted in conclusion that hydrosalpinx was a chronic condition and generally an incidental finding on ultrasound which was less likely the result of an acute condition as in this case.  In an October 2016 addendum, the examiner opined that there was no objective evidence showing that the Veteran had a gynecological disability that existed prior to service.  Again, it was noted that her enlistment examination report was negative.  She self-reported that she was taking OCPs for heavy menstrual periods.  However, there was no objective evidence for diagnoses of dysmenorrhea, ovarian hydrosalpinx, or any other gynecological condition prior to entering service.  

As for her back complaints, the Veteran underwent VA examination in June 2016.  There is an October 2016 addendum report.  Following review of the record and examination of the Veteran, it was opined that her left sacroiliac joint strain was at least as likely as not of service origin.  Thus, service connection was granted for this condition.  As it was specifically noted, however, that there was no objective evidence for left sided sciatica, that aspect of the claim was denied.  

Analysis

Regarding the Veteran's claims for residuals of ovarian hydrosalpinx and for left sciatica, the Board notes that a review of the record does not show that she has ever received competent medical diagnoses of these conditions.  In fact, as noted above, residual of ovarian hydrosalpinx and left sciatica were specifically ruled out upon recent VA examinations in June 2016.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 (2012); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 
38 U.S.C. § 1131 (2012), as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.§ 1110 (2012) to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current residuals of ovarian hydrosalpinx and left sciatica, the claims must be denied.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of service connection for residuals of ovarian hydrosalpinx and for left sciatica, and they must be denied.  As the preponderance of the evidence is against both of these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (2001).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of ovarian hydrosalpinx is denied.  

Entitlement to service connection for left sciatica is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


